DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai [JP 2007002975].
Regarding claim 1: Sakai discloses a gear device, comprising: a housing (9); a cover (see markup fig) that covers an opening of the housing and is fixed to the housing (9) so as to be non-rotatable with respect to the housing; and a gear (7) accommodated in the housing, wherein one of the housing and the cover includes a projection ( see markup fig) projected toward the gear and having a center axis that extends along a rotation axis of the gear, the gear includes a recess ( see markup fig ) that receives the projection, the recess is arranged in one of surfaces of the gear (7) in a direction of the rotation axis, a protrusion ( see markup fig) coaxial with the recess is arranged on the other surface of the gear (7) in the direction of the rotation axis, and one of the housing (9) and the cover that does not have the projection includes a contact portion that contacts the protrusion of the gear.
Regarding claim 3: Sakai discloses wherein, the gear includes a central portion defining a coupling portion (see markup fig) on which a power transmission member is coupled, and the recess and the protrusion of the gear (7) are located radially outward from the coupling.
Regarding claim 5: Sakai discloses A gear device, comprising: a housing (9); a cover (3) that covers an opening of the housing; and a gear (7) accommodated in the housing (9), wherein the housing  includes a projection  ( see markup fig)  projected toward the gear (7) and having a center axis that extends along a rotation axis of the gear, the gear includes a recess that receives the projection ( see markup fig), the recess of the gear (7) is annular, the projection of the housing is annular to enter the recess of the gear, and an inner circumferential surface of the projection  ( see markup fig) of the housing slides on the recess so that a portion of the gear that is radially inward of the recess is inserted into an opening of the housing that is radially inward of the projection ( see markup fig).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

[AltContent: textbox (Cover projection)][AltContent: textbox (Gear recess)][AltContent: textbox (Housing projection)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (cover)]
    PNG
    media_image1.png
    666
    531
    media_image1.png
    Greyscale


[AltContent: textbox (coupling)][AltContent: arrow]
    PNG
    media_image2.png
    674
    658
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658